DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelman (US 20180144523).

Regarding Claim 1 (Original), Edelman teaches a method of displaying augmented reality (AR) elements on a display system of a construction machine, the method comprising: 
detecting a position of the construction machine in a world reference frame; detecting an orientation of the construction machine [fig. 5 @504, ¶0027, “At step 504, controller 102 determines a location of the vehicle on which controller 102 is located … In one embodiment, location and orientation information is determined based on information received by controller 102 from location and orientation device detection device 104”, ¶0012, “Location and orientation detection device 104, in one embodiment, is one or more devices used to determine a location and orientation of an associated machine on which device 104 is located. A global navigation satellite system (GNSS) receiver can be used to determine a location of the 108 machine. The GNSS receiver (also referred to as a global positioning system (GPS) receiver) can also be used to determine an orientation of the machine”];; 
detecting a position of an operator of the construction machine in a machine reference frame [¶0017, “Eye position and gaze detection device 110 is used to determine a position of an operator's eyes and the direction of the operator's gaze. In one embodiment, the position of the operator's eyes is determined with respect to the windscreen”]; 
generating the AR elements based on the position of the operator in the world reference frame and a position of the display system in the world reference frame [¶0025, “In one embodiment, placement of attribute image 212 on windscreen 204 (i.e., projection of the attribute image 212 in a particular location on the windscreen 204) is determined using a line intersection method. A line extending from the operator's eye position to an object of interest (e.g., environmental feature 208) in the direction of the operator's gaze is calculated. In one embodiment, the line comprises a plurality of points. The point along the line where the windscreen intersects the line is determined. The attribute image 212 is then placed (e.g., projected) on windscreen 204 aligned with the object of interest with respect to the operator's eye position by aligning the attribute image 212 with the intersection point of the line at windscreen 204”]; and
displaying the AR elements on the display system [¶0031, “At step 516, the job information identified in step 514 is displayed to the operator. In one embodiment, the job information identified for display is transmitted from controller 102 to augmented reality device 112 which, in one embodiment, projects the information on the vehicle's windscreen”]
Edelman does not teach determining a position of the operator in the world reference frame based on the position of the operator in the machine reference frame, the position of the construction machine in the world reference frame and the orientation of the construction machine
The position and orientation of the construction machine are determined in the world reference frame by a GNSS receiver mounted to the roof of the construction machine [¶0012]. The windscreen [fig. 3 @204] is a component fixed in place on the construction machine. Before the application was filed one of ordinary skill in the art would understand how to determine the position of the windscreen in the world reference frame based on the known position of the GNSS receiver in the world reference frame and the known positional relationship between the position of the GNSS receiver and the windscreen in the machine reference frame.  After determining the windscreen position in the world reference frame one of ordinary skill in the art would have known to use essentially the same process to use the detected positional relationship between the windscreen and the operator [¶0017] and the determined position of the windscreen in the world reference frame to determine the position of the operator in the world reference frame with a high probability of success.

Regarding Claims 11 and 16 (Original), Edelman teaches a system for displaying augmented reality (AR) elements on a display system of a construction machine, the system comprising and a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations for displaying augmented reality (AR) elements on a display system of a construction machine, the operations comprising:
one or more processors [fig. 6 @604]; and 
a computer-readable medium [fig. 6 @610] comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising [¶0034]: 
detecting a position of the construction machine in a world reference frame; detecting an orientation of the construction machine [fig. 5 @504, ¶0027, “At step 504, controller 102 determines a location of the vehicle on which controller 102 is located … In one embodiment, location and orientation information is determined based on information received by controller 102 from location and orientation device detection device 104”, ¶0012, “Location and orientation detection device 104, in one embodiment, is one or more devices used to determine a location and orientation of an associated machine on which device 104 is located. A global navigation satellite system (GNSS) receiver can be used to determine a location of the 108 machine. The GNSS receiver (also referred to as a global positioning system (GPS) receiver) can also be used to determine an orientation of the machine”]; 
detecting a position of an operator of the construction machine in a machine reference frame [¶0017, “Eye position and gaze detection device 110 is used to determine a position of an operator's eyes and the direction of the operator's gaze. In one embodiment, the position of the operator's eyes is determined with respect to the windscreen”]; 
generating the AR elements based on the position of the operator in the world reference frame and a position of the display system in the world reference frame [¶0025, “In one embodiment, placement of attribute image 212 on windscreen 204 (i.e., projection of the attribute image 212 in a particular location on the windscreen 204) is determined using a line intersection method. A line extending from the operator's eye position to an object of interest (e.g., environmental feature 208) in the direction of the operator's gaze is calculated. In one embodiment, the line comprises a plurality of points. The point along the line where the windscreen intersects the line is determined. The attribute image 212 is then placed (e.g., projected) on windscreen 204 aligned with the object of interest with respect to the operator's eye position by aligning the attribute image 212 with the intersection point of the line at windscreen 204”]; and
displaying the AR elements on the display system [¶0031, “At step 516, the job information identified in step 514 is displayed to the operator. In one embodiment, the job information identified for display is transmitted from controller 102 to augmented reality device 112 which, in one embodiment, projects the information on the vehicle's windscreen”]
Edelman does not teach determining a position of the operator in the world reference frame based on the position of the operator in the machine reference frame, the position of the construction machine in the world reference frame and the orientation of the construction machine
The position and orientation of the construction machine are determined in the world reference frame by a GNSS receiver mounted to the roof of the construction machine [¶0012]. The windscreen [fig. 3 @204] is a component fixed in place on the construction machine. Before the application was filed one of ordinary skill in the art would understand how to determine the position of the windscreen in the world reference frame based on the known position of the GNSS receiver in the world reference frame and the known positional relationship between the position of the GNSS receiver and the windscreen in the machine reference frame.  After determining the windscreen position in the world reference frame one of ordinary skill in the art would have known to use essentially the same process to use the detected positional relationship between the windscreen and the operator [¶0017] and the determined position of the windscreen in the world reference frame to determine the position of the operator in the world reference frame with a high probability of success.

Regarding Claims 2, 12, and 17 (Original), Edelman teaches the method of Claim 1, the system of Claim 11, and the non-transitory computer-readable medium comprising instructions of Claim 16, wherein 
the display system includes a projector [fig. 3 @112] that projects the AR elements onto a windshield of the construction machine [fig. 3 @204].

Regarding Claims 3, 13, and 18 (Original), Edelman teaches the method of Claim 1, the system of Claim 11, and the non-transitory computer-readable medium comprising instructions of Claim 16, wherein 
the position of the construction machine in the world reference frame is detected using a machine position sensor [¶0020] that is mounted to the construction machine [fig. 2 @104].

Regarding Claims 4, 14, and 19 (Original), Edelman teaches the method of Claim 3, the system of Claim 13, and the non-transitory computer-readable medium comprising instructions of Claim 18, wherein  
the machine position sensor is a Global Navigation Satellite System (GNSS) receiver [¶0012].

Regarding Claims 5, 15, and 20 (Original), Edelman teaches the method of Claim 1, the system of Claim 11, and the non-transitory computer-readable medium comprising instructions of Claim 16, wherein 
the orientation of the construction machine is detected using a machine orientation sensor [¶0020] that is mounted to the construction machine [fig. 2 @104].

Regarding Claim 6 (Original), Edelman teaches the method of Claim 1, wherein
the position of the operator in the machine reference frame [eye position] is detected using an operator position sensor [fig. 3 @110] that is mounted to the construction machine [¶0017].

Regarding Claim 7 (Original), Edelman teaches the method of Claim 6, wherein
the operator position sensor [fig. 3 @110] is a camera that is configured to capture an image of the operator [¶0017].

Regarding Claim 8 (Original), Edelman teaches the method of Claim 1, wherein 
the AR elements [fig. 3 @212] include a design virtual element corresponding to a design to be carried out by the operator using the construction machine [¶0023, “attribute image 212, in this example, is an arrow indicating an operation to be performed by operator 202 using the machine in which the operator is located”].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of Ohiwa (US 2016/0193920). All reference is to Edelman unless indicated otherwise.

Regarding Claim 9 (Original), Edelman teaches the method of Claim 1
Edelman does not teach the AR elements include an implement virtual element corresponding to a position of an implement of the construction machine 
Ohiwa teaches AR elements include an implement virtual element corresponding to a position of an implement of the construction machine [fig. 3 @92, ¶0086, “Work assistance information 92 represents the design topography and the teeth in a cross section (lateral cross section)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to include a virtual representation of the bucket teeth and the design topography, as taught by Ohiwa into the method steps taught by Edelman in order to present additional views of the implement in use that would not otherwise be available to the operator.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edelman in view of Tsubone (US 2016/0193920). All reference is to Edelman unless indicated otherwise.

Regarding Claim 10 (Original), Edelman teaches the method of Claim 1
Edelman does not teach the AR elements include a world virtual element  corresponding to a position of a real-world object 
Tsubone teaches AR elements include a world virtual element [fig. 7 @84] corresponding to a position of a real-world object [¶0083, “As shown in FIG. 6, the guide image shows vehicle-body information 83 and construction ground information 84 as well as the operation-support information 82 as the work-support information”, ¶0091, “The construction ground information 84 is generated from the target landform information and locus information of the blade edge of the bucket 8”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to include the steps of including a virtual representation of the construction ground in the augmented reality display, as taught by Tsubone, into the method steps taught by Edelman so the operator can see from his/her viewpoint the target landform information superimposed on the work ground visible through the combiner 42 (Tsubone: ¶0091).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694